         Case: 3:19-cv-01026-slc Document #: 59 Filed: 12/10/20 Page 1 of 4


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


MEGHAN FAXEL and
MIKE FAXEL,
                       Plaintiffs,                                        ORDER
       v.
                                                                       19-cv-1026-slc
WILDERNESS HOTEL & RESORT, INC., and
PROSLIDE TECHNOLOGY, INC.,

                       Defendants.




       Before the court is plaintiffs’ December 1, 2020 motion to extend their September 11,

2020 deadline to disclose liability experts (dkt. 51), which defendants oppose (dkts. 56 and 58).

For the reasons stated below, I am denying this motion.

       This is a civil lawsuit to recover damages arising from an injury sustained by Meghan Faxel

on a water ride at the Wilderness Resort in Wisconsin Dells. Dkt. 1. On January 24, 2020, this

court issued an order establishing the schedule for the case. Dkt. 26. Under the schedule, the

plaintiffs (as proponents) had until September 11, 2020 to disclose their liability experts. They

did not do so.

       On December 1, 2020, plaintiffs filed the instant motion asking the court to set new

deadlines for the disclosure of expert witnesses. Dkt. 51. This motion followed on the heels of

a motion by Attorney Christopher Norem to be substituted as plaintiffs’ counsel in place of

Amanda Martin, an associate at Norem’s firm who had been handling the case since its inception

and whose misconduct nearly resulted in the dismissal of this case back in May 2020. See Op. and

Ord., May 21, 2020, dkt. 50 (denying defendant’s motion to dismiss for failure to prosecute but

ordering plaintiffs’ counsel to pay defendant’s attorneys fees). In fact, Martin’s conduct was so

concerning to the court that it directed her to provide a copy of the court’s order to her clients and

to certify that she had done so. Id. at 8.
        Case: 3:19-cv-01026-slc Document #: 59 Filed: 12/10/20 Page 2 of 4



        In addition, the court warned plaintiffs that

               they have depleted the good will that this court automatically
               accords all litigants in its civil lawsuits. They will have to toe the
               line on procedures and scheduling for the remainder of this case,
               beginning with prompt service of the amended complaint on
               ProSlide.

               Id. at 7-8.

       In support of the motion for a new expert deadline, Norem avers that he knew nothing of

the court’s May 21, 2020 order and was unaware of Martin’s ongoing misconduct in this case.

Norem states that he only recently learned that Martin was using a personal email address for all

communication with the court, and that, as a result, Norem was unaware of the court’s scheduling

order or subsequent orders. In other submissions, Norem asserts that Martin actively concealed

the fact that she was ordered to pay $1,591 to defendant’s counsel as a sanction for her dilatory

conduct and that she never provided the Faxels with a complete copy of this court’s May 21, 2020,

order; instead, she merely cut and pasted the court’s four-line minute order at the end of that

opinion into an email to her clients. Dkts. 51-1, 54, 57-1. Norem reports that as a result of this

and other conduct, he fired Martin and has referred her to Illinois’s ARDC.

       Fed. R. Civ. P. 16(b)(4) provides that a scheduling order “may be modified only for good

cause[.]” “In making a Rule 16(b) good-cause determination, the primary consideration for

district courts is the diligence of the party seeking amendment.” Alioto v. Town of Lisbon, 651 F.3d

715, 720 (7th Cir. 2011) (citing Trustmark Ins. Co. v. Gen. & Cologne Life Re of Am., 424 F.3d 542,

553 (7th Cir. 2005). See also Amcast Indus. Corp. v. Detrex Corp., 132 F.R.D. 213, 218 (N.D. Ind.

1990) (“It is clear that the ‘good cause’ requirement of Rule 16(b) contemplates an affirmative

showing on the part of the moving party, demonstrating that the moving party would have been

unable to meet a schedule deadline despite due diligence.”); Fed. R. Civ. P. 16 advisory

                                                 2
        Case: 3:19-cv-01026-slc Document #: 59 Filed: 12/10/20 Page 3 of 4



committee's notes (1983 amendment)(“[T]he court may modify the schedule on a showing of good

cause if it cannot reasonably be met despite the diligence of the party seeking the extension.”); 6A

Wright, Miller & Kane, Federal Practice and Procedure § 1522.1 at 231 (2d ed. 1990) (“good

cause” means scheduling deadlines cannot be met despite party's diligence). “Prejudice to the

opposing party remains relevant but is not the dominant criterion.” O'Connell v. Hyatt Hotels of

Puerto Rico, 357 F.3d 152, 155 (1st Cir. 2004). See also Johnson v. Mammoth Recreations, Inc., 975

F.2d 604, 609 (9th Cir. 1992) (“Although the existence or degree of prejudice to the party

opposing the modification might supply additional reasons to deny a motion, the focus of the

inquiry is upon the moving party's reasons for seeking modification . . .. If that party was not

diligent, the inquiry should end.”) (internal citation omitted).

       I accept Norem’s assertion that he and the Faxels were unaware of Martin’s mishandling

of this lawsuit until recently. Unfortunately for the Faxels, this does not provide the requisite

“good cause” for this court to grant them a new expert disclosure deadline, the fallout of which

would be that the court would have to push back all of the dates in this case, including the trial

date.1 Even if the court deems Martin’s actions to be “gross misconduct,” and even if the Faxels

knew nothing about it, the Faxels nonetheless are bound by Martin’s conduct. Link v. Wabash

Railroad Co., 370 U.S. 626, 633–34 (1962) (“Petitioner voluntarily chose this attorney as his

representative in the action, and he cannot now avoid the consequences of the acts or omissions

of this freely selected agent. Any other notion would be wholly inconsistent with our system of



1
 Although the pandemic has required cancellation of a number of jury trials in response to local
COVID spikes, all judges in this court have unflaggingly required the parties in both civil and
criminal cases to comply with their court-ordered discovery obligations and motions deadlines.
This allows timely rulings on dispositive motions and keeps our cases trial-ready for those weeks
when it is safe to bring jurors into the courthouse. Anything less would result in an irremediable
court-wide calendaring implosion.

                                                 3
         Case: 3:19-cv-01026-slc Document #: 59 Filed: 12/10/20 Page 4 of 4



representative litigation....”); Bakery Mach. & Fabrication, Inc. v. Traditional Baking, Inc., 570 F.3d

845, 848 (7th Cir. 2009) (“The rule is that all of the attorney's misconduct (except in the cases

where the act is outside the scope of employment or in cases of excusable neglect) becomes the

problem of the client.”) (emphasis in original, citation omitted); United States v. 7108 West Grand

Avenue, 15 F.3d 632, 634 (7th Cir. 1994)(“The clients are principals, the attorney is an agent, and

under the law of agency the principal is bound by his chosen agent's deeds.”). See also Hussain v.

Nicholson, 435 F.3d 359, 363–64 (D.C. Cir. 2006) (concluding no “good cause” existed to extend

Rule 16 deadline despite the court's sympathy for the plaintiff, who was “the victim of [the former

attorney's] negligence,” and sympathy for the new counsel, “who has tried hard to salvage her

client's case”) (citing Link, 370 U.S. at 633-34)). Blameless though the Faxels may be,

               shortcomings in counsel's work come to rest with the party
               represented. They do not justify extending the litigation, at
               potentially substantial expense to the adverse party.

               Carson v. Bethlehem Steel Corp., 82 F.3d 157, 159 (7th Cir. 1996).




                                               ORDER

       It is ORDERED that plaintiffs’ motion for an extension of their expert disclosure deadline,

dkt. 51, is DENIED.


       Entered this 10th day of December, 2020.
                                                       BY THE COURT:

                                                       /s/
                                                       _______________________
                                                       STEPHEN L. CROCKER
                                                       Magistrate Judge




                                                  4
